In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00459-CR

____________________


JASON LEWIS TURNER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
San Jacinto County, Texas

Trial Cause No. 9565




MEMORANDUM OPINION
 A jury found Jason Lewis Turner guilty of capital murder.  Tex. Pen. Code Ann. §
19.03(a)(2) (Vernon Supp. 2008) (murder intentionally committed in the course of robbery). 
The State did not seek the death penalty and the trial court sentenced Turner to a term of life
imprisonment without parole.  Tex. Pen. Code Ann. § 12.31 (Vernon Supp. 2009); Tex.
Code Crim. Proc. Ann. art. 37.071, § 1 (Vernon Supp. 2009).

	On appeal, Turner's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  
	On June 25, 2009, we granted an extension of time for the appellant to file a pro se
brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.

  
 HOLLIS HORTON
										Justice

Submitted on October 15, 2009	
Opinion Delivered October 28, 2009
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.